Citation Nr: 0201915	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. C.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the San Juan Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the Board, in a November 
2000 decision, found that new and material evidence had been 
submitted to reopen the previously denied claim of service 
connection for an acquired psychiatric disability and 
remanded this matter for additional development.  


FINDING OF FACT

The veteran's chronic dysthymia with anxiety disability is 
not attributable to service or a service-connected disease or 
injury.  


CONCLUSIONS OF LAW

1.  Chronic dysthymia with anxiety is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Chronic dysthymia with anxiety was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim and redefine the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs) informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, he appeared at a hearing 
before a hearing officer at the RO in May 1997.  Furthermore, 
after finding that new and material evidence had been 
submitted to reopen the claim, the Board remanded this matter 
for additional development in November 2000, to include a VA 
psychiatric examination.  The requested development was 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected disease 
or injury and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for a duodenal 
ulcer disease, which is evaluated as 20 percent disabling.  

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
anxiety inservice.  On medical examinations performed in 
October 1952, December 1954, October 1957, and July 1959, 
normal psychiatric findings were reported.  Normal 
psychiatric findings were also reported at the time of the 
veteran's October 1960 service separation examination.  

At the time of an October 1962 VA examination, normal 
psychiatric findings were again reported.  There were also no 
psychiatric impairments noted at the time of a July 1964 
hospitalization for the veteran's duodenal ulcer.  The 
veteran again did not report any psychiatric difficulties at 
the time of September 1966 or September 1969 VA examinations.  

In February 1974, the veteran was diagnosed as having 
insomnia.  In an undated treatment record, the veteran was 
noted to be very nervous and tense and to have occasional 
epigastric discomfort.  

In a September 1974 letter, the veteran's private physician, 
G. O., M.D., indicated that the veteran had come to his 
office in August 1972 and January 1973.  He stated that the 
veteran was diagnosed as having a psychophysiologic reaction 
of gastrointestinal organs, depressive reaction, a 
psychophysiologic reaction of genitourinary organs, peptic 
ulcer, and nephrolithiasis.  After performing studies, it was 
Dr. O.'s opinion that there was a close interrelation between 
the peptic ulcer, the renal stones, and the psychiatric 
conditions as they aggravated each other in a close circuit.  

In an August 1983 report, the veteran's private physician, 
M.C., M.D., a psychiatrist, indicated that since 1960, the 
veteran had had 4 known episodes of peptic ulcer disease and 
more than 20 episodes of renal lithiasis.  He stated that the 
anxiety and depression of the expectancy of the next attack 
was unbearable.  He indicated that whenever the veteran had 
gastrointestinal discomfort, he was usually fearful of a 
complication of an ulcer and of dying.  Diagnoses of severe 
depressive neurosis with anxiety and rule out manic 
depressive reaction were rendered.  

In a September 1983 letter, the veteran's private physician, 
J. G., M.D., diagnosed the veteran as having chronic peptic 
ulcer disease/duodenal ulcer, chronic nephrolithiasis, and 
chronic anxiety reaction and/or depressive neurosis.  

In a February 1987 report, Dr. C. again reported the number 
of bleeding ulcers and renal calculus that the veteran had 
had since his separation from service and indicated that his 
mental condition had worsened expecting the next attack.  
Diagnoses of severe depressive neurosis with anxiety, 
duodenal ulcer, and renal lithiasis, were rendered.   

In a May 1988 report, Dr. C. indicated that while working at 
the post office, the veteran had developed a bleeding ulcer, 
which was a life threatening situation.  He noted that the 
veteran's ulcer had remained active all these years despite 
treatment.  He stated that the psychiatric condition had 
remained static with treatment.  A diagnosis of major 
depression secondary to chronic organic illness was rendered. 

In a January 1989 report, Dr. C. indicated that the veteran 
was afraid of bleeding to death.  He noted that the veteran 
had become progressively depressed and anxious and was 
fearful of bleeding to death or developing cancer from his 
ulcer.  He observed that no great improvement of his 
psychiatric condition was expected until his duodenal ulcer 
disease was controlled.  

In September 1990, the veteran underwent a VA psychiatric 
examination by a board of two VA psychiatrists.  The 
examiners noted that the veteran's appetite was variable, 
mostly poor, depending on the condition of his ulcer.  They 
also indicated that the veteran suffered from 
nephrolithiasis.  They further reported that the veteran was 
having marital difficulties.  A diagnosis of a dysthymic 
disorder with anxiety features was rendered.  The examiners 
indicated that no direct relationship could be established 
between the veteran's service-connected condition and his 
emotional disorder.  

In a January 1993 letter, the veteran's private physician, J. 
C., M.D., indicated that the veteran's medical condition 
remained clinically unchanged without evidence of improvement 
due to frequent episodes of gastritis and acute exacerbations 
of chronic PUD due to the veteran's adjustment disorder with 
anxiety, which worsened his gastric acid secretion.  He noted 
that the veteran's symptoms were worsened by stress.  

In an October 1995 report, Dr. C. indicated that the veteran 
had life threatening fears of bleeding to death from his 
ulcers.  Diagnoses of major depression, peptic ulcer, 
gastritis, and duodenitis, were rendered.  

Dr. C. stated that the veteran needed treatment for his 
organic and mental conditions for an indefinite period of 
time.  His judgment had become worse with the passing of time 
and rehabilitation was not possible.  Dr. C. indicated that 
the veteran's present mental condition was the direct 
consequence of the bleeding ulcer in the past.  He noted that 
the melena had been the trigger mechanism of all other 
problems.  

In a February 1997 report, Dr. C. noted that the veteran had 
chronic mental and organic conditions.  He indicated that 
with several life threatening episodes of his bleeding ulcer 
he became anxious, restless, and delusional, with ideas of 
worthlessness, hopelessness, and low self esteem.  He noted 
that the veteran had lost interest in things that he used to 
enjoy and that he could not concentrate and was easily 
distracted.  His attention span was short and he had flight 
of ideas.  His affect was depressed and his mood was anxious.  
He was noted to not be able to tolerate stress well.  
Diagnoses of major depression with chronic anxiety, peptic 
ulcer, gastritis, duodenitis, and renal lithiasis were 
rendered.  

It was Dr. C's recommendation that the veteran needed 
treatment for an indefinite period of time and that he was 
not a candidate for rehabilitation.  He noted that the 
veteran's severe mental condition was directly related with 
the bleeding ulcer episode.  

In May 1997, the veteran appeared with his physician, Dr. C., 
before a hearing officer at the RO.  At the time of the 
hearing., Dr. C. indicated that the veteran had both major 
depression and generalized anxiety.  Dr. C. noted that the 
veteran had had a death experience in 1975 as a result of 
severe melena.  He stated that this was a vicious cycle 
because his emotional condition could aggravate and cause a 
hemorrhage.  He noted that he had been treating the veteran 
since 1982 and that there had not been a remission in 
symptoms.  Dr. C. testified that the veteran's psychiatric 
and ulcer disease fed each other.  He noted that the 
veteran's nervousness aggravated his ulcer condition.  He 
stated that it was his belief that the emotional condition 
came before the ulcer. Dr. C. noted that when a person 
experienced what is called "the experience of death" and the 
person thought that he or she was going to die of excessive 
bleeding, that made the emotional condition, which might be 
latent, explode. 

In a June 1997 letter, R. B., M.D., indicated that the 
veteran had been a patient in his office from 1960 to 1970.  
He suffered from peptic ulcer, nephrolithiasis, and 
nervousness.  He noted that by 1961-1962, he recommended that 
the veteran see a urologist and a psychiatrist.  He was 
unsure whether the veteran had done so.  

In March 2001, the veteran was examined by a board of two VA 
psychiatrists.  The examiners noted that the veteran received 
psychiatric treatment from private physicians.  The veteran 
was noted to live in a house with his wife and daughter.  
They further observed that the first evidence of the veteran 
complaining regarding nervousness was by Dr. B., who treated 
the veteran during 1969-1970.  

The veteran reported that he did not feel like doing 
anything.  The veteran indicated that he did not drink on a 
daily basis.  He was casually dressed and groomed for the 
interview.  He was alert, aware of the situation, and in 
contact with reality.  The veteran seemed apprehensive and 
somewhat restless during the interview but was in good 
contact and there was no evidence of hallucinations or 
delusions.  There were no active suicidal ideas or homicidal 
thoughts.  The veteran was irritable and ill-humored and 
spent most of the time at home.  He had little or no interest 
in doing anything in particular except daily household 
activities.  He did not have any specific complaints 
regarding physical problems.  He noted that he did not sleep 
very well despite medications.  The affect that he displayed 
was adequate and his mood was depressed and somewhat anxious.  
He was well oriented to person, place, and time.  Memory and 
intellectual functioning were average.  Judgment was fair and 
insight was poor.  A diagnosis of chronic dysthymia with some 
anxiety was rendered.  

The examiners indicated that there was absolutely no evidence 
that the veteran complained about a neuropsychiatric 
condition during the time he was on active duty, when the 
first symptoms of gastrointestinal problems were manifested.  
The first time that there was some mentioning that the 
veteran was complaining of nervousness was in 1970. 

The examiners further stated that the veteran's service-
connected duodenal ulcer did not cause his neuropsychiatric 
disorder.  In terms of aggravating, it was quite possible to 
think that when the veteran had exacerbations of his medical 
problems, which included not only his service-connected 
duodenal ulcer, but also other gastrointestinal 
manifestations and also renal lithiasis, that he tended to 
become more depressed and anxious.  It was only in that sense 
that they believed that there was a possibility that the 
veteran's medical problems might have an influence in terms 
of increasing his neuropsychiatric condition.  The examiners 
indicated that their statement did not imply in any way that 
the veteran's service-connected gastrointestinal condition 
provoked or caused his present neuropsychiatric condition.  

Service connection for an acquired psychiatric disorder on a 
direct basis is not warranted.  The veteran's service medical 
records do not reveal any complaints or findings of nervous 
trouble or a psychiatric disorder.  On the veteran's service 
separation examination, normal psychiatric findings were 
reported.

There were also no findings of psychiatric disease in the 
years immediately following service.  

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that his psychiatric disorder is 
related to service, the Board notes that he is competent to 
report symptoms he experienced inservice; however, he is not 
qualified to render an opinion as to etiology of this 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  
His assertion that he had a psychiatric disorder during 
service is not competent.

The Board is aware that the veteran's private physician, Dr. 
C., testified that it was his belief that the veteran's 
psychiatric disorder started inservice and that it was 
manifested by his service-connected duodenal ulcer.  However, 
the opinion of the March 2001 VA psychiatric examiners that 
the veteran's psychiatric disorder was not related to service 
is more probative.  It was based upon an entire review of the 
veteran's claims folder as well as a thorough physical 
examination.  Moreover, in reaching this opinion, the VA 
examiners cited specific reasons as to why they did not 
believe that the veteran's current psychiatric disorder was 
related to service.  The Board is sympathetic to the 
veteran's beliefs; however, the preponderance of the 
establishes that a psychiatric disorder was not present 
during service.

As to the issue of secondary service connection, the Board 
notes that the record contains varying opinions as to whether 
the veteran's current psychiatric disorder is related to his 
service-connected duodenal ulcer.  The evidence which 
supports the veteran's claim on a secondary basis includes 
the September 1974 letter from Dr. O., wherein he stated that 
it was his belief that there was a close interrelation 
between the peptic ulcer, the renal stones, and the 
psychiatric conditions; the May 1988 report of Dr. C., 
wherein a diagnosis of major depression secondary to chronic 
organic illness was rendered; the October 1995 report from 
Dr. C. indicating that the veteran's mental condition was a 
direct consequence of the past bleeding ulcer; the February 
1997 report from Dr. C. noting that the veteran's mental 
condition was directly related to the bleeding ulcer episode; 
and the testimony of Dr. C. at the time of the May 1997 
hearing.  

However, the opinion of Dr. O. is of lessened probative 
value.  Dr. O. attributes the psychiatric disorder to 
numerous physical ailments and also opines that the 
functional impairment impacts the organic impairment.  The 
opinion of Dr. C. is also of lesser probative value.  
According to his testimony, the psychiatric disorder started 
inservice.  That opinion is unsupported by the 
contemporaneous records and is refuted by the recent VA 
opinions.  Thus, we conclude that the cumulative statements 
of Dr. C. are unreliable and of diminished probative value. 

Evidence against the claim for secondary service connection 
includes the September 1990 VA examination by the board of 
two psychiatrists that no direct relationship could be 
established between the veteran's service-connected condition 
and his emotional disorder and the March 2001 VA examiners 
opinion that that the veteran's service-connected duodenal 
ulcer neither caused nor provoked his neuropsychiatric 
condition.  

The Board gives more probative weight to the September 1990 
and March 2001 VA examiners opinions.  These opinions were 
based upon a complete review of the veteran's claim folder at 
the time and were rendered following a thorough psychiatric 
examination.  Furthermore, these opinions were based upon the 
views of a board of two psychiatrists.  

The VA examiners also opined in regard to the possibility of 
aggravation.  However, the opinions were to the affect that 
there were multiple factors that influenced the psychiatric 
disorder, rather than just the service-connected disease or 
injury.  Lastly, the Board concludes that the when addressing 
the issue of aggravation, the Board must seek guidance from 
the companion law and regulations addressing aggravation 
during service.  We conclude that the opinions of the VA 
examiners are to the effect that the duodenal ulcer may 
result in temporary flair-ups of the psychiatric disorder.  
However, regulations recognize that determinations of a level 
of disability must account for periods of recurrence and 
remission. Evidence of flair-ups symptomatic of the 
psychiatric disorder, alone, is not sufficient to show 
increased disability unless the underlying condition is 
worsened.  See, Davis v. Principi, No. 01-7029 (Fed. Cir. 
January 11, 2002).  Although Davis addresses the concept on 
inservice aggravation, the theory is equally applicable to 
the concept of post service aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In this regard, the Board notes that in his September 1974 
letter Dr. O. stated that it was his belief that there was a 
close interrelation between the peptic ulcer, the renal 
stones, and the veteran's psychiatric conditions.  Moreover, 
at the veteran's May 1997 hearing, Dr. C. testified that the 
veteran's psychiatric and ulcer conditions fed each other.  
Finally, the March 2001 VA examiners, although indicating 
that the service-connected duodenal ulcer neither caused nor 
provoked the neuropsychiatric condition, did state that in 
terms of aggravating, it was quite possible to think that 
when the veteran had exacerbations of his medical problems, 
which included not only his service-connected duodenal ulcer, 
but also other gastrointestinal manifestations and renal 
lithiasis, that he tended to become more depressed and 
anxious.  Based upon these opinions, we conclude that the 
evidence has not established that the veteran experiences 
anything more than acute flair-ups rather than an increase in 
disability.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

Service connection for dysthymia with anxiety is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

